Alfonso de Cumpiano, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
El Sr. Oscar Seda Vélez solicita la revocación de la sentencia dictada el 23 de marzo de 1995 por el Tribunal de Primera Instancia, Subsección de Distrito, declarándolo culpable de agresión agravada e imponiéndole una multa de $100.00.
Imputa al tribunal la comisión de cuatro (4) errores que, en síntesis, consisten en que no se estableció su culpabilidad más allá de duda razonable y en la exclusión errónea de evidencia.
El 12 de mayo de 1995, habiendo transcurrido treinta (30) días desde la presentación del escrito de apelación, ordenamos al apelante informar las gestiones efectuadas para la aprobación de la exposición narrativa de la prueba que incluyó en su escrito de apelación.
En esa misma fecha el Procurador General presentó moción, traída a nuestra atención el 15 de mayo de 1995, solicitando la desestimación de la apelación bajo el fundamento de que el apelante incumplió varias disposiciones reglamentarias. Entre ellas, señaló el incumplimiento con las Reglas 40, 41 y 42 del Reglamento del Tribunal de Circuito de Apelaciones (el Reglamento), al haber preparado unilateralmente la exposición narrativa de la prueba e incorporarla a su escrito sin presentarla para objeciones y aprobación ulterior por el tribunal apelado.
La preparación y aprobación de la exposición narrativa de la prueba es uno de los trámites apelativos conducentes al perfeccionamiento de una apelación, tanto en lo civil como en lo criminal. Su preparación cobra aún más importancia cuando se está cuestionando la prueba desfilada. La responsabilidad de su preparación y aprobación recae sobre el apelante. Dentro de los términos dispuestos en la Regla 42(B) del Reglamento, el apelante deberá presentar la exposición en el tribunal apelado, notificarla a la parte apelada para que formule sus objeciones y proponga enmiendas, y gestionar su aprobación y certificación por el tribunal apelado. El apelante igualmente deberá mantener informado al tribunal apelativo de las gestiones conducentes al perfeccionamiento de su recurso. Regla 42(B) y (C), supra.
La omisión del apelante en cumplir diligentemente los deberes antes señalados es fundamento para la desestimación del recurso conforme a la Regla 31(B)(2) y (C) del Reglamento. (Véase la Regla 42(C) del Reglamento).
Habiendo transcurrido el término concedido al señor Seda Vélez en nuestra resolución sin que haya comparecido a informar las gestiones efectuadas para la aprobación de la exposición narrativa de la prueba, que erróneamente incluyó en su escrito de apelación, y no habiendo *781replicado a la moción de desestimación del Procurador General, procede la desestimación de esta apelación por falta de interés en su perfeccionamiento.
En vista de lo anterior y que la exposición narrativa en este caso es esencial para la dilucidación de los planteamientos de error levantados por el apelante, se desestima el presente recurso de apelación.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
María De La C. González Cruz
Secretaria General